Citation Nr: 1121432	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  10-49 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date prior to May 15, 2009, for the grant of death pension benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran had active military service from January 1970 to December 1973.  He died in September 2005.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The claim of service connection for the cause of the Veteran's death is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDING OF FACT

The law prohibits the assignment of an effective date for death pension prior to date of receipt of the claim; and there is no prior unadjudicated claim for death pension prior to May 15, 2009.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier than May 15, 2009, for the award of death pension benefits.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter, dated in June 2009, on the claim for pension benefits.  The notice included how VA determines the effective date of a claim for death benefits.

Where, as here, the underlying claim has been granted, the filing of a notice of disagreement with the RO's decision regarding the effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in a claim for an earlier effective date.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  









Duty to Assist

There is no indication of the existence of any additional evidence to substantiate the claim.  Accordingly, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to her request for an earlier effective date for the grant of death pension benefits is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

In July 2007, the Appellant filed a claim for death benefits as the surviving spouse of the Veteran.  

In a letter dated September 11, 2007, the RO asked the Appellant to submit, among other things, a copy of the Veteran's death certificate, and a copy of her marriage certificate.  

In a letter dated in November 2007, the RO notified the Appellant that her claim had been denied because the aforesaid documents had not been received.  The RO also advised the Appellant that VA would continue processing her claim if the requested evidence was received by September 11, 2008.

In a letter dated May 15, 2009, the Appellant stated that she had acquired the death certificate and attached a copy of the death certificate. 

The RO construed the correspondence as a new claim for death pension and granted the benefit, effective May 15, 2009, the date of receipt of the new claim. 


The claims file contains no communication or record of any communication from the Appellant until the letter on May 15, 2009.

Law and Regulations

The effective date of an award of death pension benefits will be the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, date of receipt of claim.  38 C.F.R. § 3.400(c)(3).  

Analysis

In this case, a claim for death benefits was first filed in 2007, more than one year after the Veteran's death in September 2005.  Accordingly, an effective date of September 2005 is not warranted.

Moreover, while the Appellant file a claim for death pension in 2007, the RO denied the claim and after the Appellant was notified of the adverse determination and of her right to appeal, she did not appeal the decision and the rating decision became final by operation of law.  38 C.F.R. § 3.104.

In addition, there is no communication from the Appellant after the September 2007 that can be construed, either expressly or impliedly, as a subsequent claim for death pension until the Appellant's letter of May 15, 2009.  

Accordingly, the appropriate effective date of the grant of death pension is May 15, 2009, which is the date of receipt of the second claim for death pension.  




ORDER

An effective date earlier than May 15, 2009, for the grant of death pension benefits is denied.


REMAND

In a rating decision dated in March 2010, the RO denied service connection for the cause of the Veteran's death.  In correspondence dated in May 2010 the Appellant expressed disagreement with the denial of the benefit.  

Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate action by the Board is to remand the claim to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish the Appellant a statement of the case on the claim of service connection for the cause of the Veteran's death.  In order to perfect an appeal of the claim to the Board, the Appellant must timely file a substantive appeal, following the issuance of the statement of the case.









The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


